Citation Nr: 9925455	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98 00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 until 
May 1961 and from July 1961 until May 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 of the Muskogee, Oklahoma Regional 
Office (RO) which granted service connection for degenerative 
arthritis of the lumbar spine, and assigned a noncompensable 
rating from May 15, 1997, the date the claim was received .  
By rating action dated in November 1997, the disability 
evaluation was increased to 20 percent, retroactively 
effective from May 15, 1997.  


REMAND

On the most recent VA examination for compensation and 
pension purposes, conducted in September 1997, radiological 
findings included narrowing of the disc spaces at L4-5 and 
L3-4, with marginal osteophytes and posterior osteophytes of 
the same levels.  Sacralization of L5 was also noted.  The X-
ray examination impressions included degenerative facet joint 
disease with marginal spurs of the spine.  The physical 
examination clinical findings at that time were reported to 
include restricted range of motion, radiculopathy to the 
right lower extremity with neurologic deficit (weakness) in 
the right lower extremity.  A chronic pain process and 
weakness have been noted to contribute to significant 
functional loss.  

Service connection has been established to date only for 
arthritis of the lumbar spine.  The RO has rated the 
disability at issue by analogy to lumbosacral strain under 38 
C.F.R. Part 4, Diagnostic Code 5295 without any adjudicatory 
determination as to whether manifestations of degenerative 
lumbar disc changes, to include radiculopathy with neurologic 
deficit of the right lower extremity, are part and parcel of 
the service-connected low back disability, or etiologically 
related thereto.  Such a determination is integral to an 
accurate rating of the disability at issue.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names and 
addresses of all providers of medical 
treatment for low back symptomatology 
since May 1997.  The RO should obtain a 
copy of all reports of treatment, not 
already of record, from such identified 
providers.  The veteran should also be 
requested to provide any additional 
evidence he wishes to have considered in 
conjunction with the current appeal.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations by the appropriate 
specialists to determine the current 
nature and severity of all demonstrated 
low back disability.  The examiners 
should be specifically requested to 
provide an opinion as to whether any 
current low back disc disease, to include 
any radiculopathy with neuropathy of the 
lower extremities, may be dissociated 
from the service-connected arthritis of 
the lumbar spine.  All indicated tests 
must be performed and all orthopedic and 
neurologic findings must be reported in 
detail.  The examiner is also requested 
to: (1) Express an opinion as to whether 
pain that is related to the service-
connected back disability could 
significantly limit the functional 
ability of the affected joints during 
flare-ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether, 
as a result of the service-connected low 
back disability, the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination. A complete rationale 
should be provided for any opinion 
offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.66 (1998), DeLuca v. Brown, 8 
Vet. App. 202 (1995), and VAOPGPREC 36-97 
(Dec. 12, 1997).

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if timely notice of 
disagreement is provided with regard to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
outlines consideration of all pertinent 
additional evidence received into the 
claims folder since issuance of the most 
recent supplemental statement of the 
case, in December 1997.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





